Citation Nr: 0529709	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  94-44 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back strain with 
fibromyositis, lumbar facet syndrome, scoliosis of the 
dorsolumbar spine, right and left sacroilitis, and lumbar 
spondylosis or degenerative joint disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946 and from August 1950 to February 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was initially a claim to reopen based on new and 
material evidence.  The veteran was denied service connection 
for a low back disability by rating decision dated is August 
1977.  In January 2001 the Board granted reopening and 
remanded the case for additional development.  In October 
2003 the case was again remanded to the RO for additional 
development.  That development having been completed, the 
case is now ready for appellate review.

In February 1996, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing has been associated with the 
record on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran does have a low back disability that is 
related to service.

CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
a low back disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for a low back disability is 
a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).

II.  Entitlement to service connection for a low back 
disability

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records reveal that he suffered 
a lumbosacral sprain in May 1952.  The veteran's separation 
examination in 1954 was negative for any mention of a back 
disability.

VA treatment records dated in 1977 indicate that the veteran 
sough treatment for a long-standing history of back pain.  
There are few other treatment records in the claims folder.

The veteran submitted the report of a private examination by 
Dr. Juan Jose Felix Felix (Orthopedic Surgeon), dated in July 
1993.  Dr. Felix stated the veteran's history of a back 
injury in service and offered his opinion that the veteran's 
chronic lumbosacral myositis and chronic lumbar facet 
syndrome are related to the injury suffered in service.

The veteran underwent a VA examination in December 1993.  The 
examiner diagnosed the veteran with lumbosacral paravertebral 
strain, right and left sacroilitis, and lumbar spondylosis.  
The examiner did not provide any etiology for these 
disabilities.

The veteran was provided another VA examination in July 1998.  
The examiner diagnosed the veteran with degenerative joint 
disease of the lumbar spine, and asymptomatic lumbosacral 
strain.  The examiner gave his opinion that the veteran's low 
back disability was not related to service because the lumbar 
strain suffered in service was acute and transitory, and the 
veteran's current low back disability was a natural result of 
the aging process, rather than a result of an in-service 
injury.  In July 2002 the examiner reaffirmed this same 
opinion.

The veteran submitted another statement, dated in August 
2003, from his private orthopedic surgeon, Dr. Felix.  Dr. 
Felix stated that he has treated the veteran since 1953 for 
severe low back pain.  Dr. Felix indicated that the veteran's 
recovery has been quite slow and his painful symptoms related 
to the low back have not changed.  The diagnosis was 
lumbosacral strain aggravated by spondyloarthritis.  Dr. 
Felix offered his opinion that the veteran's current low back 
disability was due to the injury suffered in service in 1952.

Based on the above, the Board finds that service connection 
is warranted for the veteran's low back disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
The Board notes the VA examiner's opinion from 1998, but 
places more weight on Dr. Felix's opinion.  Dr. Felix stated 
that he has treated the veteran since 1953, which was during 
service, and that the veteran's current low back disability 
is due to the injury suffered in service.  This competent 
medical opinion from the veteran's long-time treating 
physician establishes continuity of symptomatology, and 
provides the bases for a grant of service connection for a 
low back disability.  The service medical records show that 
the veteran was injured in service, and Dr. Felix stated that 
he has treated the veteran since service.  The VA examiner's 
opinion was based, in part, on the finding that 23 years had 
passed between service and the first treatment in 1977.  
However, Dr. Felix's letter contradicts that assumption.  
Giving the benefit of the doubt to the veteran, the Board 
finds that service connection is warranted for a low back 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).









ORDER

Entitlement to service connection for a low back strain with 
fibromyositis, lumbar facet syndrome, scoliosis of the 
dorsolumbar spine, right and left sacroilitis, and lumbar 
spondylosis or degenerative joint disease is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


